DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,3,4,6,7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LUCAS et al. 20150318705.
CLAIM 1
	LUCAS et al. teaches [0092] Some embodiments of the modular power conversion system 212 may be as shown in FIG. 2A. Each module is connected to a DC bus 250 that provides the backbone to the system. In some embodiments the modules are boxes that plug into a back plane containing the high and low sides of the DC bus 250 and a data bus 254 that connects each module to a master controller 252. The inputs/outputs of each module (not shown) may be on the front or on the back of the modular power conversion system 212. In some embodiments, each module includes at least a DSP controlled bridge circuit, where the bridge circuit includes at least a half bridge and may comprise a number of inductive and capacitive elements, voltage and current 
Further teaching:
[0015] In accordance with one aspect of the present invention, a method for controlling a modular power conversion system is disclosed. The method includes drawing power from the least expensive source, as demand increases, drawing power from the second least expensive source, directing power to the highest priority circuits, and if the load of the highest priority circuits is met, then directing power to the second highest priority circuits. 
Further teaching
[0116] The prioritization of the nodes or modules may be conceptualized in FIG. 28B, where the operating mode is plotted against the DC bus voltage. In this embodiment, the battery boost module 218 may be programmed to supply enough current to bring the DC Bus voltage to 385 VDC up to its current limit. In one example the battery module 218 is limited to 20 amps. In this same example, the Stirling engine may be controlled to a specific speed and temperature. The Stirling generator module 
	
LUCAS et al. discloses a method for operating a power supply device (FIG. 2A), comprising one or more electrical energy stores (BATTERY 218A), power inputs comprising voltage transformers(INPUTS TO DSP CONTROLLED BRIDGE AND DSP THE VOLTAGE TRANSFORMER), power outputs comprising voltage transformers and a programmable controller (CONTROLLER 252)controlling the voltage transformers, wherein priorities are assigned to the power outputs, and low-priority power outputs are 
CLAIM 2
	LUCAS et al. discloses the method according to claim 1, wherein priorities are assigned to the power inputs, and high-priority power inputs are preferably activated and/or low-priority power inputs are deactivated or throttled according to the ranking thereof and are activated as a function of a variably establishable charging current of the energy store or stores and/or of the power demand of power loads connected to the power outputs. [0116] The prioritization of the nodes or modules may be conceptualized in FIG. 28B, where the operating mode is plotted against the DC bus voltage. In this embodiment, the battery boost module 218 may be programmed to supply enough current to bring the DC Bus voltage to 385 VDC up to its current limit.
CLAIM 3
	LUCAS et al. discloses the method according to claim 1, wherein established power inputs are only activated when the power of the other power inputs and/or of the electrical energy store is not sufficient to supply the power outputs that are not to be deactivated, and throttled power outputs that cannot be throttled further. [0116]… If the load exceeds the generator and the battery power capacity, then the DC bus voltage will drop below 385 DC. If the DC bus voltage drops low enough the inverter module 216 will shut down and disconnect the load….
CLAIM 4
	LUCAS et al. discloses the method according to claim 3, wherein the established power inputs are only activated when the energy store has been/will be discharged below an establishable minimum value. [0116]If the load 249 exceeds the power supplied by the generator 222A, the DC bus voltage will drop until it reaches the battery module 

CLAIMS 6,7
	LUCAS et al. discloses the method according to claim 1, wherein the energy store comprises a charging current controller, which is controlled by the controller.
[0111] In various embodiments, it may be assumed that each node also embodies a current regulating or limiting control. The value assigned to each node's current control is chosen according to the physical limits or needs of that node (or the broader physical constraints of the overall system if they are more restrictive). For example, a battery charger node may be configured with current limits according to the physical requirements of the attached batteries, and possibly further restricted by the current carrying capacity of associated components and wiring that make up the charging system. In some embodiments, the value assigned to each node's current control may be changed any time the system is on including, but not limited to, while the system is running. In some embodiments, each node's current control may be changed using a user interface. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over LUCAS et al. 20150318705.

CLAIM 5
	LUCAS et al. discloses the method according to claim 1 and teaches:
	Prioritizing Power Suppliers 
[0105] In some embodiments, the modular power conversion system 212 may direct the power from a number of sources to one or more loads or sinks of power. The power sources may include, but are not limited to, one or more of the following: internal combustion engine generators, Stirling generator, external combustion engine generators, renewable power generators, battery and the electrical grid. Renewable power generators may include, but are not limited to, one or more of the following: solar photovoltaic, wind turbine generators, hydro power generators, etc. In some embodiments, the sinks or users of power may include the electric grid, in plant AC loads, DC loads, battery charging, brake or shunt. The following describes an embodiment of a modular power conversion system 212 designed such that energy flows as desired. In general, it is desirable to draw power from the least expensive source of power first and as the demand for additional power increases, use the next least expensive power and so on until that last source of power engaged is the most expensive power. Similarly, in some embodiments, the power flows to the highest priority circuits first and when the load of the highest priority circuits is met, 
	LUCAS et al. does not disclose wherein a priority is assigned to the energy store, which is dependent on the charge state thereof.
	It would have been obvious to one having ordinary skill in the art to have assign a priority to an energy store based on its charge state if more than one energy store module were connected to the system, to select the energy store that would supply the required energy for the longest time period.

Claims 8,9 is/are rejected under 35 U.S.C. 103 as being unpatentable over LUCAS et al. 20150318705 as applied to claims 1-7 above, and further in view of BAGGS et al. 20030102720.
CLAIM 8
	LUCAS et al. discloses the method according to claim 1.
LUCAS et al. doers not disclose wherein the power supply device is waterproof.	
BAGGS et al. discloses ABSTRACT:
An underwater hydrocarbon production system comprises power supply means (1,3,4) at or for use at a remotely located station (2) for providing DC; electrical means (6) at or for location underwater for using DC to provide power for an underwater device; and transmission cabling (5) for transmitting DC from the power supply means to the electrical means. 
It would have been obvious to one having ordinary skill in the art to have designed a waterproof enclosure wherein the method according to claim 1 could be performed underwater.


	LUCAS et al. in view of BAGGS et al. disclose the method according to claim 8.
BAGGS et al discloses wherein the power supply device comprises underwater connectors.
[0021]At the seabed end, the umbilical 5 is connected, usually by wet mateable connectors, to electrical means in the form of a subsea step-down chopper and distribution unit 6.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L DEBERADINIS whose telephone number is (571)272-2049.  The examiner can normally be reached on 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT L DEBERADINIS/               Primary Examiner, Art Unit 2836